The principal question is whether the respondent Williams took a valid title to the ten lots of land by acquiring as mortgagee the rights of the purchaser at the sale under the two judgments docketed in 1848, and by receiving the sheriff's deed in pursuance of that sale. The objection urged against his title is, that all of the lots, being separate and distinct parcels of land, were sold as one tract, and at a single bid.
The statute (2 R.S., 369, § 38), provides that "when real estate shall be offered for sale by virtue of any execution. *Page 280 
which shall consist of several known lots, tracts or parcels, such lots, tracts or parcels shall be separately exposed for sale; and if any person claiming to be the owner of any portion of such estate or of such lots, tracts or parcels, or either of them, or claiming to be entitled by law to redeem any such portion, shall require such portion to be exposed for sale separately, it shall be the duty of the sheriff to expose the same for sale separately. No more of any real estate shall be exposed for sale than shall appear necessary to satisfy the execution." Prior to the revision of 1830, there was no statute containing these directions; but the practice of selling under execution several distinct parcels of land at one bid, and of putting up for sale a whole tract when some portion of it could be sold to satisfy the judgment, had been quite uniformly condemned by the courts as tending to the sacrifice of property and the oppression of the debtor. (18 John., 359, 366; 13id., 102; 1 John. Ch. R., 201; 6 id., 414.) Such sales were sometimes set aside on motion made in the courts of law from which the execution issued, and by the Court of Chancery upon bill filed on the grounds of fraud and abuse of power. (Casessupra.) But it has never been held, either before or since the statute, that an irregular sale of several parcels at once wasipso facto void, so that no title could pass by the sheriff's conveyance; in other words it has never been decided that the question was one involving the power of the sheriff so to sell.
We are of opinion that the statute has introduced no new rule on the subject. Like a great variety of other statutes contained in the revision, it was intended merely as a distinct affirmation of a rule which had previously received the sanction of the courts. We regard it as a legislative direction to the sheriff in respect to a duty older than the statute, a direction which, if not followed, will be available to any party aggrieved, seeking to set aside the sale on account of the irregularity. In so regarding it, we are not unmindful of a rule, applied in many cases, that a statute authority *Page 281 
whereby a title may be divested, must be strictly followed in all the requisites which appear to be beneficial to the owner. But those are cases where the authority is special and in derogation of the common law. The rule which governs in them has little or no application to the regular judgments of courts and the processes issued to enforce such judgments. Before the judgment can be rendered the party has had his day in court, and when it is rendered the execution becomes a matter of right. These constitute the power to sell, a power against which no defect can be alleged if the judgment has been duly rendered and the execution duly issued. The process is under the control of the court from which it issues, and so is the sheriff's sale. If the directions of the statute are not strictly followed, or if there be any other irregularity the party aggrieved can be heard in a summary way by moving to set the sale aside. These are circumstances which distinguish the case before us from those in which the rule before mentioned has been so frequently applied.
It may probably be true that the due advertisement of the sale of real estate by the sheriff, as required by another section of the statute, is a condition precedent to the exercise of the power to sell which must be complied with. (Olcott v.Robinson, 20 Barb., 148.) But the section now under consideration only professes to direct in regard to the manner of selling after all the conditions precedent have been fully performed. If we hold this direction to be so fundamental as to impeach titles where there has been no attempt to correct the irregularity, the consequences can hardly fail to be disastrous. A great number of titles would be open to question and doubt, and it is difficult to foresee where the mischief would stop. Indeed, the very inquiry whether the land sold existed in "separate lots, tracts or parcels," would often be attended with great difficulty. It might be a known block in a city, subdivided by arbitrary lines into contiguous lots, or a single farm composed of parcels from *Page 282 
different lots, or a known lot occupied, in separate farms, by different tenants. Many embarrassing questions would arise, and many titles endangered which ought not to be disturbed.
But it is claimed that although the sale under the judgments was not void it was nevertheless voidable, and that Cassidy, the judgment debtor, may now in effect avoid it by resisting the claim of the respondent to the surplus money. We think not. Cassidy acquiesced in the sale until, by the lapse of twelve months, his own right to redeem was gone; and the rights of judgment and mortgage creditors then attached. The respondent as mortgagee took the steps, and advanced the sum of money, required by law to clothe himself with the rights of the purchaser, and he received the sheriff's deed. In such a case it would not, by any means, be a matter of course to set aside the sale, either on motion in the court from which the execution issued, or by suit in equity instituted for that purpose. The sale of the lots in one parcel being a mere irregularity, it would be necessary after such an acquiescence to show circumstances of fraud or omission, and to give some reasonable excuse for the delay. (1 John. Ch.R., 502.) The question now is one of title to the surplus money arising upon a sale under a prior mortgage; no previous attempt of any kind having been made to impeach the respondent's title, to the land, under which the money has been awarded to him. If in this form of proceeding the sale could be questioned upon any of the grounds suggested, and that may well be doubted, it is a sufficient answer to say that no circumstances appear to justify the decision we are asked to make.
It appears that at the mortgage sale, out of which the surplus arose, one of the ten lots was struck off to the respondent for $1700. Aside from that bid — and, it may be presumed, from the order in which the sales are stated in the report of sale, before that bid was made — the other lots had produced enough to satisfy the mortgage and $5.26 more. *Page 283 
The whole surplus therefore was $1705.26. The Supreme Court set aside the sale of the lot to the respondent and directed the $1700 to be restored to him. The appellant complains of this part of the decision, suggesting that the sale of that lot was beneficial to him, and that the supreme Court erred in setting it aside in this proceeding. The conclusions we have arrived at upon the other questions render this of no importance. If the sale of the lot had not been set aside, and the $1700 had remained as a part of the surplus, it would have belonged, with the residue, to the respondent, upon the principles which have been stated; and it is of no concern to the appellant whether the respondent shall hold the title to this lot under the mortgage sale or under the sale by the sheriff.
The order of the Supreme Court must be affirmed.
All the other judges concurring,
Judgment affirmed.